DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite adding at least one padding column or at least one padding row to a data matrix.
	This judicial exception is not integrated into a practical application because a data matrix may be created entirely by mental processes. At best, a data matrix would be copied from the mentally generated structure to paper (via the trivial use of a human writing with a pen or pencil, for example) or with the use of a generic computer for representing and storing the data matrix.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integration of the abstract idea into a practical application, it is unclear there are any additional elements for integrating the abstract idea into a computer system and even if assumed to be present the computer system would be a generic computer for applying an exception which is not an inventive concept. The claims are not patent eligible.

Claims 5 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite adding at least one padding column or at least one padding row to a data matrix (as in parent claims 1 and 11), wherein a first time segment corresponding to the data matrix is adjacent to at least one second time segment corresponding to the at least one padding column.
	This judicial exception is not integrated into a practical application because a data matrix may be created entirely by mental processes. Elements of the data matrix representing time segments is an association that may be formulated entirely by mental processes. At best, a data matrix would be copied from the mentally generated structure to paper (via the trivial use of a human writing with a pen or pencil, for example) or with the use of a generic computer for representing and storing the data matrix.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integration of the abstract idea into a practical application, it is unclear there are any additional elements for integrating the abstract idea into a computer system and even if assumed to be present the computer system would be a generic computer for applying an exception which is not an inventive concept. The claims are not patent eligible.

Claims 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite adding at least one padding column or at least one padding row to a data matrix (as in parent claims 1 and 11), calculating at least one padding row frequency corresponding to the at least one padding row, and calculating the at least one padding row according to the at least one padding row frequency corresponding to the at least one padding row.
	This judicial exception is not integrated into a practical application because a data matrix may be created entirely by mental processes. Elements of the data matrix generated in relation to a frequency is an association that may be formulated entirely by mental processes. At best, a data matrix would be copied from the mentally generated structure to paper (via the trivial use of a human writing with a pen or pencil, for example) or with the use of a generic computer for representing and storing the data matrix.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integration of the abstract idea into a practical application, it is unclear there are any additional elements for integrating the abstract idea into a computer system and even if assumed to be present the computer system would be a generic computer for applying an exception which is not an inventive concept. The claims are not patent eligible.

Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite adding at least one padding column or at least one padding row to a data matrix (as in parent claims 1 and 11), calculating at least one padding row frequency corresponding to the at least one padding row (as in parent claims 8 and 18), calculating the at least one padding row according to the at least one padding row frequency corresponding to the at least one padding row (as in parent claims 8 and 18), and wherein the at least one padding row frequency is related to a first lowest frequency, a first frequency resolution and a ratio coefficient, or related to a first highest frequency and a second frequency resolution.
	This judicial exception is not integrated into a practical application because a data matrix may be created entirely by mental processes. Elements of the data matrix generated in relation to a frequency, a resolution, and/or a ratio coefficient is an association that may be formulated entirely by mental processes. At best, a data matrix would be copied from the mentally generated structure to paper (via the trivial use of a human writing with a pen or pencil, for example) or with the use of a generic computer for representing and storing the data matrix.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integration of the abstract idea into a practical application, it is unclear there are any additional elements for integrating the abstract idea into a computer system and even if assumed to be present the computer system would be a generic computer for applying an exception which is not an inventive concept. The claims are not patent eligible.

Claims 10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite adding at least one padding column or at least one padding row to a data matrix (as in parent claims 1 and 11), calculating at least one padding row frequency corresponding to the at least one padding row (as in parent claims 8 and 18), calculating the at least one padding row according to the at least one padding row frequency corresponding to the at least one padding row (as in parent claims 8 and 18), and wherein the at least one padding row frequency is less than a first lowest frequency or greater than a first highest frequency.
	This judicial exception is not integrated into a practical application because a data matrix may be created entirely by mental processes. Elements of the data matrix generated in relation to frequencies are associations that may be formulated entirely by mental processes. At best, a data matrix would be copied from the mentally generated structure to paper (via the trivial use of a human writing with a pen or pencil, for example) or with the use of a generic computer for representing and storing the data matrix.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the integration of the abstract idea into a practical application, it is unclear there are any additional elements for integrating the abstract idea into a computer system and even if assumed to be present the computer system would be a generic computer for applying an exception which is not an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vantrease et al., United States Patent Number 10,990,650 B1.

As to claim 1, Vantrease discloses a data padding method (Figure 11, step 1106; Column 18, line 57 through Column 19, line 9), comprising:
	adding at least one padding column or at least one padding row to a data matrix (Figure 11, step 1106; Column 18, line 57 through Column 19, line 9, wherein padding is added to the data matrix in a desired configuration and a data matrix inherently includes columns and rows), wherein one of a plurality of elements of the at least one padding column or the at least one padding row is different from another of the plurality of elements (Figure 11, step 1106; Column 18, line 57 through Column 19, line 9, wherein the elements are different at least by their location within the data matrix).

As to claim 11, Vantrease discloses a data padding system (Figure 8; Figure 11, step 1106; Column 18, line 57 through Column 19, line 9), comprising:
	a storage circuit, for storing an instruction (Figure 10), wherein the instruction comprises:
	adding at least one padding column or at least one padding row to a data matrix (Figure 11, step 1106; Column 18, line 57 through Column 19, line 9, wherein padding is added to the data matrix in a desired configuration and a data matrix inherently includes columns and rows), wherein one of a plurality of elements of the at least one padding column or the at least one padding row is different from another of the plurality of elements (Figure 11, step 1106; Column 18, line 57 through Column 19, line 9, wherein the elements are different at least by their location within the data matrix); and
	a processing circuit, coupled to the storage circuit, for executing the instruction stored in the storage circuit (Figure 10).

Allowable Subject Matter
Claims 2-4, 6, 7, 12-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is (571)270-1244. The examiner can normally be reached Monday, Thursday, Friday, and Saturday from 9 AM to 7 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



8/4/2022